Opinion by

Hastings, C. J.
The question presented is, whether a -payment by Gregg, the maker, to McCollock, the payee, after the transfer of the .note to Snyder, for whose use the suit is brought, can be received as an offset to the note.
, It is evident, from the record, that Gregg knew when the payment was made that the note was transferred. The payment then, to McCollock, was no payment on the note, unless he was the agent of Snyder. The equitable rights of Snyder must be protected against any acts of McCollock, unauthorized by him.
Judgment affirmed.